DISMISS and Opinion Filed September 20, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00508-CV

                   SM MONTERREY GROUP, LLC, Appellant
                                  V.
           ARTURO MACIAS AND INDOOR SOCCER ZONE, LLC, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01924

                            MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans
       Before the Court is the parties’ joint motion to dismiss the appeal. We grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE
160508F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SM MONTERREY GROUP, LLC,                             On Appeal from the 134th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-14-01924.
No. 05-16-00508-CV        V.                         Opinion delivered by Justice Evans.
                                                     Justices Lang and Myers participating.
ARTURO MACIAS AND INDOOR
SOCCER ZONE, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 20th day of September, 2016.




                                             –2–